The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s communication of 1/28/2020.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al (US 2010/0280455 A1).
Ogawa discloses a catheter system comprising (figure 12-13): a catheter adapter  (1a) comprising: a catheter hub (3a) comprising a distal end and a proximal end and defining a chamber extending between the distal end and the proximal end (figure 12); a catheter (2) extending from the distal end of the catheter hub and in fluid communication with the chamber (interior of 3a); a stabilization platform (6a); and a needle hub (51) comprising a needle (81) configured to slidably fit within the catheter; a needle hub body (5a) anchored to a proximal end of the needle, wherein in an insertion configuration, the proximal end of the catheter hub is removably coupled within a distal opening of the needle hub (figure 12), and wherein after placement of the catheter, the needle hub is retracted from the catheter adapter to slidably remove the needle from the catheter and to separate the needle hub from the catheter adapter (figure 13).
Concerning claim 2 and the needle comprises an axial channel configured provide a primary blood flashback in the chamber of the catheter hub to indicate that the needle has entered a vasculature of a patient see para [0076].
Concerning claim 3 and the needle comprises an open bore in fluid communication with a chamber of the needle hub and wherein blood flows through the open bore to the chamber of the needle hub to provide a secondary blood flashback that indicates that the needle has entered a vasculature of a patient (again para [0076]).
Concerning claim 4 and the stabilization platform further comprises a first wing comprising a generally planar shape to stably maintain the catheter adapter against a skin of a patient (6a/6b).
Concerning claim 5 and the stabilization platform further comprises a soft push tab configured to provide a grasping surface to manipulate and advance the catheter adapter (see tab 6a).
Concerning claim 6 and the catheter hub further comprises a Y-port in fluid communication with the chamber of the catheter hub see y port section near 82.
Concerning claim 7 and the needle hub further comprises a paddle grip extending from a distal end of the needle hub and configured to provide a grip surface to manipulate the needle hub (see near 52),
Concerning claim 8 and the catheter hub further comprises a septum configured such that the needle can removably and slidably pass through a slit in the septum (note near 915).
Concerning claim 9 and the catheter hub further comprises a septum canister configured to secure the septum in the catheter hub (see 91 portion).
Concerning claim 10 and a needle safety configured protect against needle sticks by engaging a distal point of the needle as the needle is retracted from the catheter adapter (see portion 9 which covers needle when retracted).
Concerning claim 11-14 and the method see previously identified structures and paragraphs [0010]-[0097] and the operation of the devices of figures 12-13.
Concerning claim 15 and a catheter adapter (3a) comprising a catheter hub defining a chamber extending between a distal end and a proximal end of the catheter hub and a catheter (2) extending from the distal end of the catheter hub and in fluid communication with the chamber and a stabilization platform (6a) comprising a first wing (6a) and a soft push tab (6b); and a needle hub comprising a needle configured to slidably fit within the catheter and a needle hub (51) body anchored to a proximal end of the needle, wherein in an insertion configuration, a proximal extension of the catheter hub is removably coupled within a distal opening of the needle hub (figure 12), and wherein after placement of the catheter, the needle hub is retracted from the catheter adapter to slidably remove the needle from the catheter and to separate the needle hub from the catheter adapter (figure 13).
Concerning claim 16 and the needle comprises an axial channel configured provide a primary blood flashback to indicate that the needle has entered a blood vein (see 44/41).
Concerning claim 17 wherein blood flow's through an open bore of the needle to the chamber of the needle hub to provide a secondary blood flashback to indicate that the needle has entered a vasculature of a patient (see para [0076]).
Concerning claim 18 and the catheter hub further comprises a septum with a slit (915), wherein the slit is configured to allow' the needle to slidably pass therethrough, and wherein the slit is configured to conform to the axial channel while the axial channel slidably passes through the slit to exclude any fluid in the axial channel.
Concerning claim 19 and the catheter hub further comprises a septum canister (91) configured to secure the septum in the catheter hub and wherein the septum canister comprises a retaining ridge (near 12) configured to secure the septum canister to the catheter hub.
Concerning claim 20 and a needle safety (9) removably disposed within the proximal extension of the catheter hub and configured protect against needle sticks by engaging a distal point of the needle as the needle is retracted from the catheter adapter (figure 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783